Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
To summarize: applicant has amended the independent claims to recite/limit the claims such that a UAV is required and removed the repairing steps from the later independent claims. While the election was made with traverse and in the restriction filed on 06/02/2022 it was indicated that arguments would be presented on page 9 of the remarks, a review of the “remarks” shows that no arguments as to why the restriction of the original claim set was improper. 
Applicant’s election of claims 1-19 (and their respective dependencies); with claims 20-22 having been amended to remove the repairing in the reply filed on 06/02/2022 is acknowledged. While applicant has traversed the restriction requirement, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The remarks page was directed only to the amended claims and that the original restriction is mute in light of the amendment(s), it didn’t point out or specifically argue any missing requirements, claim interpretation/limitations, etc as to why the unamended claims did not require a restriction. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6; 13, 18, 19 is/are rejected under 35 U.S.C. 102 as being anticipated by JP 2019084868 A, Koyanagi et al, “SUSPENSION TYPE DRONE”.
	Regarding Claim 1, Koyanagi et al teaches “An apparatus comprising: a first frame; a plurality of rotor motors mounted to the first frame; a plurality of rotors operatively coupled to respective rotor motors of the plurality of rotor motors and configured to generate sufficient aerodynamic lift force to support a weight of the apparatus;”( [0011] The present invention is a suspension drone for inspecting the underside of an aging social facility such as a bridge or an elevated road. It is a suspension type drone in which a magnet wheel that magnetically attracts and travels to the iron part of a building is mounted on the top of the drone body. The drone can be used as long as the rotor does not interfere with the magnet wheels or inspection equipment for inspection. The rotor is suitably mounted below the main body” Here the mounted below the main body, in addition to the figures 1 and 2 showing the scanner and wheels (feet) one a cross section/frame different than the rotors);” a second frame coupled to the first frame; a plurality of attachment feet coupled to the second frame; a scanner movably coupled to the second frame; a depth measurement device supported by the scanner and configured to measure a depth of a target point on a surface of a structure or object when the plurality of attachment feet are in contact with the surface”([0029] “Further, in the present example, the inspection camera 41 is mounted as the sensor 4. A support 61 is attached to the upper surface of the main body 1, and the sensor mounting rod 6 is attached to the support, and a sensor mounting portion 62 is formed at the tip of the sensor mounting rod. In this example, a camera 41 is mounted on the sensor mounting unit 62 as a sensor. Furthermore, the laser range finder and the camera 11 are provided in front of and behind the main body, so that the flight status can be confirmed. Further, as shown in FIG. 8, the traveling camera 31 and the laser sensor 32 are attached to the front magnet wheel and the rear magnet wheel. By attaching this, the distance to the front bridge pier or the distance to the rear bridge pier can be known, the side edge of the H-shaped steel flange, etc. can be known, and the traveling can be autonomously operated. In this example, the camera 41 for inspection is made lower than the tip of the magnet wheel 30 so as not to be an obstacle for the attraction of the magnet wheel. The sensor mounting rod 6 crosses above the wheel mounting rod 5. “ The parts above element 11 of the below figures would constitute the “second frame” of the applicants claims and below would be the “first frame” of applicants claims; while not explicitly teaching that the inspection sensor is “moveably” connected, the use of gimbaled/rotating sensors is so widespread and WURC in the field of robotic sensing that a generalized teaching for the sensors implicitly contains teachings for them to be rotatable/gimbaled when there is no teaching that they need to be fixed, as such while while the document never explicitly teaches a rotating/gimballed sensor (“movablely connected”) the figures and text implicitly teaches such a sensor, on the currently highly generalized level of “movably” coupled; additionally figure 7, showing a photo of a prototype of the drone, appears to show an adjustable mounting for the camera “4” in the figure. Additionally currently BRI of “foot” is being used in that it is a physical structure which bears the weight of the device and the surface in contact and allows for movement);” and a computer programmed to control the rotors to generate the sufficient aerodynamic lift force during flight and to control the scanner and the depth measurement device so that the depth measurement device acquires depth data from the surface at multiple positions along a scan path after landing on a target object.”( [0013] The hanging type drone of the present invention is magnetically attracted to the back surface of an elevated bridge, a bridge or the like by attaching a magnet wheel to the top surface of the main body to run and check an existing facility. Since the magnet wheel is provided on the upper part of the main body, it can be magnetically attracted as it is in the drone flight attitude, and the contact is maintained using the thrust of the rotor when the magnetic attraction becomes weak or when the magnetic attraction is lost. Or it can prevent falling. In particular, since it can travel by magnetically attracting to the back surface H-shaped steel or the like which is difficult to access, it is not necessary to use a gondola or a work platform. Since the data is collected by magnetic contact with H-shaped steel etc. immediately, the distance to the measurement point and the planar position can be specified, the accuracy of the obtained data is stable, and the connection with adjacent data is easy. Here teaches (I) control of the rotors to provide enough lift (to either augument (when a weak magnetic connection) or fully provide life (when no magnetic connection/connection is lost) so that the drone runs along the surface of the structure obtaining data (“multiple positions along a scan path” while it uses the term rolling (on the magnetic wheels) the teachings for using rotor power when magnetic connection is lost/weak does also teach flying of the drone to the scan positions along the scan path)

    PNG
    media_image1.png
    568
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    556
    media_image2.png
    Greyscale

	Regarding Claim 6, Koyanagi et al teaches “The apparatus as recited in claim 1, wherein the depth measurement device is a contact displacement sensor or a laser range meter.”([0014] The drone will be equipped with a camera used during flight, a laser distance sensor for collision prevention, etc. In addition, a camera, a laser sensor that is a distance meter, and the like used for magnetic attraction travel are attached. Furthermore, an imaging device such as a camera as an inspection device, a microphone for sound collection, a range finder such as a laser range finder, an infrared sensor, etc. are mounted according to the inspection item.);
	
	Regarding Claim 13, Koyanagi et al teaches “An apparatus comprising: a frame; a plurality of rotor motors mounted to the frame; a plurality of rotors operatively coupled to respective rotor motors of the plurality of rotor motors and configured to generate sufficient aerodynamic lift force to support a weight of the apparatus; a plurality of attachment feet; and a profilometer mounted to the frame and configured to measure a profile of a surface of a structure or object when the plurality of attachment feet are in contact with the surface.”( [0012] The structures to be inspected include elevated bridges, bridges, tunnels, buildings, warehouses, exercise facilities, tower buildings, and so on. In locations where visual inspection is difficult, such as steel plates on the underside of these buildings, H-shaped steel, box-type steel, steel girder, irons of piers, irons inside tunnels, irons on high ceilings of large buildings, etc. Perform magnetic check and check. The drone has wireless or wired control. In particular, in wired control, in addition to control lines, drive power lines and inspection equipment lines can be bundled into one cable, and the weight of the drone can be reduced without loading a battery on the drone. The inspection apparatus is an imaging device, a microphone, a range finder, an infrared sensor, and the like. “ Here the various inspection apparatus “range finder”, “infrared sensor”, “imaging device” are all forms of profilometers [0013] The hanging type drone of the present invention is magnetically attracted to the back surface of an elevated bridge, a bridge or the like by attaching a magnet wheel to the top surface of the main body to run and check an existing facility. Since the magnet wheel is provided on the upper part of the main body, it can be magnetically attracted as it is in the drone flight attitude, and the contact is maintained using the thrust of the rotor when the magnetic attraction becomes weak or when the magnetic attraction is lost. Or it can prevent falling. In particular, since it can travel by magnetically attracting to the back surface H-shaped steel or the like which is difficult to access, it is not necessary to use a gondola or a work platform. Since the data is collected by magnetic contact with H-shaped steel etc. immediately, the distance to the measurement point and the planar position can be specified, the accuracy of the obtained data is stable, and the connection with adjacent data is easy. Here teaches (I) control of the rotors to provide enough lift (to either augument (when a weak magnetic connection) or fully provide life (when no magnetic connection/connection is lost) so that the drone runs along the surface of the structure obtaining data (“multiple positions along a scan path” while it uses the term rolling (on the magnetic wheels) the teachings for using rotor power when magnetic connection is lost/weak does also teach flying of the drone to the scan positions along the scan path; )
	Regarding Claim 18, Koyanagi et al teaches “The apparatus as recited in claim 13, wherein the profilometer comprises a three- dimensional laser scanner.”( [0014] The drone will be equipped with a camera used during flight, a laser distance sensor for collision prevention, etc. In addition, a camera, a laser sensor that is a distance meter, and the like used for magnetic attraction travel are attached. Furthermore, an imaging device such as a camera as an inspection device, a microphone for sound collection, a range finder such as a laser range finder, an infrared sensor, etc. are mounted according to the inspection item. A laser range finder is a three-dimensional laser scanner)
	Regarding Claim 19, Koyanagi et al teaches “The apparatus as recited in claim 13, wherein the vehicle is an unmanned aerial vehicle.”([0011] “The present invention is a suspension drone for inspecting the underside of an aging social facility such as a bridge or an elevated road. It is a suspension type drone in which a magnet wheel that magnetically attracts and travels to the iron part of a building is mounted on the top of the drone body. The drone can be used as long as the rotor does not interfere with the magnet wheels or inspection equipment for inspection. The rotor is suitably mounted below the main body” Here teaches that the drone (Unmanned vehicle) has a rotor (For flight) thus teachings an unmanned aerial vehicle)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al and further in view of US 20180361571 A1, “Stabilization Of Tool-Carrying End Of Extended-Reach Arm Of Automated Apparatus”, Georgeson et al.
	Regarding Claim 4, Koyanagi et al doesn’t teach a slidable bridge and guide rail with a Carriage for the sensor. Instead having sensors rotatably fixed to the sensor bar.
	Georgeson et al teaches a surface inspection sensor system which includes teaching for a slidable bridge on the sensor frame which has a sliding carriage for the sensor. (Georgeson et al [0127] As seen in FIG. 20, the array support assembly comprises a traveling bridge 300 that rides on a pair of mutually parallel horizontal linear rails 312 and 314 attached to the front face of window frame 76. The traveling bridge is slidably coupled to the horizontal linear rails 312 and 314 by means of respective sliders embedded in block connectors 310 and 316. The traveling bridge 300 comprises a pair of mutually parallel vertical linear rails 320 and 322 disposed perpendicular to the horizontal linear rails 312 and 314. The vertical linear rails 320 and 322 are attached to the block connectors 310 and 316. In addition, a carriage 70 is slidably coupled to the vertical linear rails 320 and 322 by means of sliders 318 (which are shown at a middle position along vertical linear rails 320, 322 in FIG. 20 with the carriage removed). In accordance with one proposed implementation, the slider/linear rail assemblies are caged-ball linear motion guides of a type which are commercially available from THK Co. Ltd., Tokyo, Japan.” And motors are taught in [0130] “The array support assembly depicted in FIG. 20 further comprises a pair of lead screws 302 and 304. The lead screw 302 is threadably coupled to a lead screw nut (not shown) incorporated inside block connector 316 (see FIG. 20A). The lead screw 304 is threadably coupled to a lead screw nut 338 that is fixedly coupled to the carriage 70 (see FIG. 20B). One end of the lead screw 302 is rotatably seated inside a bearing 308 while the other end is connected to the output shaft of an X-axis motion motor 306. Both bearing 308 and X-axis motion motor 306 are attached to the window frame 76. In alternate embodiments, the horizontal linear rails 312, 314, bearing 308 and X-axis motion motor 306 may be attached to a frame that is directly mounted to the end effector 224 (in which case, the IRT scanner 214 is removed). In addition, one end of the lead screw 304 is rotatably seated inside a bearing 326 while the other end is connected to the output shaft of a Y-axis motion motor 324.”) additionally while Georgeson et al figures show a robotic arm for holding the sensor frame system, Georgeson et al contains generalized teachings that this sensor frame can be attached to other movement system ([0110] Although the concepts disclosed herein have application for holonomic-motion base platforms, variations are also applicable to other systems. Potential use cases include: holonomic and non-holonomic platforms; articulated robotic arms; gantry arms; hybrid motion-base/arm systems; helicopters and UAVs; cameras; lights; and tools.)

    PNG
    media_image3.png
    536
    578
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Koyanagi et al to use the sensor frame system with carriage and rails of Georgeson et al. The KSR rational being “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Koyanagi et al teaches a UAV system which contains a profilometer which flies to and lands on a surface to measure the surface profile. It however lacks the specific sensor frame apparatus as claimed. (II) Georgeson et al l teaches a sensor frame system for the same purpose (surface measurement) which teaches the use of guide rails and carriages to control the sensor along a scan path/area. (III) In the modification the sensor frame of Georgeson et al is still performing the same purpose (scanning of a surface) as it is in the original text  as such the implementation would not lead to unexpected results/improvements to one of ordinary skill in the art. (IV) Koyanagi, while teaching the bar implementation states that so long as the sensor system doesn’t obstruct the wheels and/or rotors of the craft it should work, and that one can/would change the size and placement of the wheels in order to account for the specific sensor(s) used (Koyanagi [0009] “With this configuration, the magnet wheel can adjust the magnetic force or adjust the diameter of the magnet wheel. Make these adjustments according to the weight of the drone and the weight and size of the measuring equipment to be installed”); and additionally Georgeson et al contains generalized teachings for using the sensor frame on different motion bases (Georgeson [0110] Although the concepts disclosed herein have application for holonomic-motion base platforms, variations are also applicable to other systems. Potential use cases include: holonomic and non-holonomic platforms; articulated robotic arms; gantry arms; hybrid motion-base/arm systems; helicopters and UAVs; cameras; lights; and tools.) as such implementing Georgeson et al base onto a UAV doesn’t go against the spirit of Georgeson et al invention nor would modifying Koyanagi such that Georgeson et al’s frame and displacement system is attached to it be against the Spirit of Koyanagi. The resulting modified Koyanagi would teach all aspects of claim 4.
	Regarding Claim 5, modified Koyanagi teaches “The apparatus as recited in claim 4, wherein the scanner comprises: a first motor operatively coupled to drive translation of the guide rail in the X direction; and a second motor operatively coupled to drive translation of the carriage along the guide rail, wherein the computer is programmed to control operation of the first and second motors so that the depth measurement device travels along the scan path. “([0130] “The array support assembly depicted in FIG. 20 further comprises a pair of lead screws 302 and 304. The lead screw 302 is threadably coupled to a lead screw nut (not shown) incorporated inside block connector 316 (see FIG. 20A). The lead screw 304 is threadably coupled to a lead screw nut 338 that is fixedly coupled to the carriage 70 (see FIG. 20B). One end of the lead screw 302 is rotatably seated inside a bearing 308 while the other end is connected to the output shaft of an X-axis motion motor 306. Both bearing 308 and X-axis motion motor 306 are attached to the window frame 76. In alternate embodiments, the horizontal linear rails 312, 314, bearing 308 and X-axis motion motor 306 may be attached to a frame that is directly mounted to the end effector 224 (in which case, the IRT scanner 214 is removed). In addition, one end of the lead screw 304 is rotatably seated inside a bearing 326 while the other end is connected to the output shaft of a Y-axis motion motor 324.)
	Regarding Claim 17, Koyanagi et al teaches a laser depth sensor ([0010] The inspection equipment mounted on the drone is an imaging device such as a camera, a microphone for sound collection, a range finder such as a laser range finder, an infrared sensor, and the like.)
	However, Koyanagi et al doesn’t teach a slidable bridge and guide rail with a Carriage for the sensor. Instead having sensors rotatably fixed to the sensor bar.
	Georgeson et al teaches a surface inspection sensor system which includes teaching for a slidable bridge on the sensor frame which has a sliding carriage for the sensor. (Georgeson et al [0127] As seen in FIG. 20, the array support assembly comprises a traveling bridge 300 that rides on a pair of mutually parallel horizontal linear rails 312 and 314 attached to the front face of window frame 76. The traveling bridge is slidably coupled to the horizontal linear rails 312 and 314 by means of respective sliders embedded in block connectors 310 and 316. The traveling bridge 300 comprises a pair of mutually parallel vertical linear rails 320 and 322 disposed perpendicular to the horizontal linear rails 312 and 314. The vertical linear rails 320 and 322 are attached to the block connectors 310 and 316. In addition, a carriage 70 is slidably coupled to the vertical linear rails 320 and 322 by means of sliders 318 (which are shown at a middle position along vertical linear rails 320, 322 in FIG. 20 with the carriage removed). In accordance with one proposed implementation, the slider/linear rail assemblies are caged-ball linear motion guides of a type which are commercially available from THK Co. Ltd., Tokyo, Japan” and motors [0130] The array support assembly depicted in FIG. 20 further comprises a pair of lead screws 302 and 304. The lead screw 302 is threadably coupled to a lead screw nut (not shown) incorporated inside block connector 316 (see FIG. 20A). The lead screw 304 is threadably coupled to a lead screw nut 338 that is fixedly coupled to the carriage 70 (see FIG. 20B). One end of the lead screw 302 is rotatably seated inside a bearing 308 while the other end is connected to the output shaft of an X-axis motion motor 306. Both bearing 308 and X-axis motion motor 306 are attached to the window frame 76. In alternate embodiments, the horizontal linear rails 312, 314, bearing 308 and X-axis motion motor 306 may be attached to a frame that is directly mounted to the end effector 224 (in which case, the IRT scanner 214 is removed). In addition, one end of the lead screw 304 is rotatably seated inside a bearing 326 while the other end is connected to the output shaft of a Y-axis motion motor 324.) additionally while Georgeson et al’s figures show a robotic arm for holding the sensor frame system, Georgeson et al contains generalized teachings that this sensor frame can be attached to other movement system (Georgeson [0110] Although the concepts disclosed herein have application for holonomic-motion base platforms, variations are also applicable to other systems. Potential use cases include: holonomic and non-holonomic platforms; articulated robotic arms; gantry arms; hybrid motion-base/arm systems; helicopters and UAVs; cameras; lights; and tools.)

    PNG
    media_image3.png
    536
    578
    media_image3.png
    Greyscale
 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Koyanagi et al to use the sensor frame system with carriage and rails of Georgeson et al. The KSR rational being “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Koyanagi et al teaches a UAV system which contains a profilometer which flies to and lands on a surface to measure the surface profile. It however lacks the specific sensor frame apparatus as claimed. (II) Georgeson et al teaches a sensor frame system for the same purpose (surface measurement) which teaches the use of guide rails and carriages to control the sensor along a scan path/area. (III) In the modification the sensor frame of Georgeson et al is still performing the same purpose (scanning of a surface) as it is in the original text  as such the implementation would not lead to unexpected results/improvements to one of ordinary skill in the art. (IV) Koyanagi, while teaching the bar implementation states that so long as the sensor system doesn’t obstruct the wheels and/or rotors of the craft it should work, and that one can/would change the size and placement of the wheels in order to account for the specific sensor(s) used (Koyanagi [0009] “With this configuration, the magnet wheel can adjust the magnetic force or adjust the diameter of the magnet wheel. Make these adjustments according to the weight of the drone and the weight and size of the measuring equipment to be installed”); and additionally Georgeson et al contains generalized teachings for using the sensor frame on different motion bases (Georgeson [0110] Although the concepts disclosed herein have application for holonomic-motion base platforms, variations are also applicable to other systems. Potential use cases include: holonomic and non-holonomic platforms; articulated robotic arms; gantry arms; hybrid motion-base/arm systems; helicopters and UAVs; cameras; lights; and tools) as such implementing Georgeson et al base onto a UAV doesn’t go against the spirit of Georgeson et al invention nor would modifying Koyanagi such that Georgeson et al’s frame and displacement system is attached to it be against the Spirit of Koyanagi. The resulting modified Koyanagi would teach all aspects of claim 17.
Claim(s) 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al and further in view of NPL, “Development and Evaluation of Methods of Plane Stress Fracture Analysis”, Verette et al.
	Regarding Claim 20,  Koyanagi et al teaches “A method for measuring a profile of a surface of a structure or object using an unmanned aerial vehicle, the method comprising: (a) coupling a profilometer to an unmanned aerial vehicle;”([0014] “Furthermore, an imaging device such as a camera as an inspection device, a microphone for sound collection, a range finder such as a laser range finder, an infrared sensor, etc. are mounted according to the inspection item.”);” (b) flying the unmanned aerial vehicle to a location where the profilometer is within measurement range of an area on the surface of the structure or object;”( [0009] “Since the magnet wheel is provided on the upper part of the main body, it can be magnetically attracted as it is in the drone flight attitude, and the contact is maintained using the thrust of the rotor when the magnetic attraction becomes weak or when the magnetic attraction is lost” Here the “attracted as it is in the drone flight attitude” is teaching the flying too the location/scan position which causes the magnets to become attracted to magnetic metal parts of the bridge; additionally the use of rotor thrust when magnetism is lost also teachs the flying of the vehicle to a/the location such that it is within measurement range.); and “(c) acquiring surface profile data from the area on the surface using the profilometer”([0009] “The present invention can obtain accurate measurement data. Because they are magnetically attracted, they can be in direct contact and collect data. The distance to the measurement point and the planar position can be specified, the accuracy of the obtained data is stable, and the connection with the adjacent data is easy”)
	However, Koyanagi et al fails to disclose the data processing steps (steps (d)-steps (e)) of claim 20.
	At the level of generality currently claimed, i.e. a generalized dimension/size threshold for determining if the part/surface is still useable is a WURC activity for determining the replacement needs for parts/structures in structural engineering industry/sciences. This knowledge is evidenced by /taught by Verette et al.
	Verette et al is a technical report concerning the evaluation of stress/structural damage in aircraft by studying the dimensions of cracks (“anomalies”) on the aircraft structure. (Abstract, page 5 of attached pdf, (labeled III in pdf), “The treatment of residual strength prediction for aircraft structures having through flaws is considered in this report. A discussion of the circumstances which normally give rise to plane stress or mixed mode fracture is presented along with a summary of those elements which would constitute an "ideal" residual strength method. This method would be capable of prescribing the remaining strength possessed by a broad variety of flawed aircraft structures under actual service environments. Currently available prediction techniques fall considerably short of the desired goal, and the strong and weak points of existing methods, as well as comparisons with test results, are presented. A recommended technique is described for residual strength prediction which bridges the gap between the existing methods and the ideal. The recommended approach will account for slow crack growth and plasticity. It appears that the approach will utilize the J integral in combination with a modified form of the crack growth resistance curve in making residual strength predictions.” Additionally see pages 4-25. The abstract and beginning of document shows that the crack size (anomaly size) is known in the field of engineering to corresponding with structure strength of the structure and prediction of remaining lifespan/need to replace the part. The monitoring of anomaly (damage/cracks/etc) size and the repairing and/or replacement of the part when the anomaly reaches a critical size is WURC part of maintenance of aircraft/structures.)
	It would have been obvious to one of ordinary skill in the art to modify Koyanagi et al to implement anomaly (crack, etc) size detection and calculation to determine the length (dimension) of the crack in order to determine the strength of the corresponding surface/structure which the crack is on, using the method(s) taught in Verette et al. The KSR rational being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. Koyanagi et al teaches a structural inspection UAV, however it doesn’t provide particular details on how the obtained surface sensor data is analyzed. Verette teaches the analysis of surface features/anomalies (cracks) to determine the remaining strength of the surface/part in order to predict failure of the structure/surface. Implementing the analysis techniques of Verette onto Koyanagi et al would be changing the underlying principles or functions of either references. Koyanagi et al already teaches the detection of cracks on the structure ([0013] “The accuracy of the data obtained by the present invention is good measurement data with little variation. In the test data, a 0.2 mm crack was detected at 14.7 million pixels.”), The analysis of anomaly size to relate to part strength/time to failure is a well established and known in maintenance and engineering. The resulting modified Koyanagi would teach all steps of claim 20.
	Regarding Claim 21, modified Koyanagi teaches “The method as recited in claim 20, wherein the profilometer remains coupled to the unmanned aerial vehicle during step (c).”([0029] Further, in the present example, the inspection camera 41 is mounted as the sensor 4. A support 61 is attached to the upper surface of the main body 1, and the sensor mounting rod 6 is attached to the support, and a sensor mounting portion 62 is formed at the tip of the sensor mounting rod. In this example, a camera 41 is mounted on the sensor mounting unit 62 as a sensor.”)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et alas applied to claim 1, and further in view of US 20220041281 A1, “A SYSTEM AND METHOD FOR A SENSOR WALL PLACING UAV”, Asmili et al.
	Regarding Claim 7, Koyanagi et al fails to disclose detaching of the inspection sensors. (releasing of the second frame form the first frame).
	Asmili et al teaches a sensory deployment unmanned aerial drone, ([0003] One kind of tasks delegated to UAVs are the placement of sensors, specifically the placement of sensors in hard to reach places. An example of such a task may be the placement of sensors on a wall. The sensors to be placed depend on the task the UAV is taking part in, and may be of varying kinds, such as: cameras, microphones, radars, acoustic sensors, proximity sensors, ultrasonic sensors, seismic sensors or any other type of sensor that can be placed by a UAV. The task can additionally include placing, by the UAV, a communication device to support communication within the mission area.);” which includes teachings for application in building inspection/damage detection. ([0007] Mattar, R. A. and Kalai. R., DEVELOPMENT OF A WALL-STICKING DRONE FOR NON-DESTRUCTIVE ULTRASONIC AND CORROSION TESTING. in Drones, 2(1), published on Feb. 24, 2018, discloses a Refineries' structures requiring constant inspection, maintenance of their structural health condition, and safety of the users; however, accessing these structures is getting more and more difficult due to their enormous height and size. In order to deal with this problem, many researchers have developed several robots for wall crawling, yet there is no guaranteed solution.) further Asmili et al teaches the detaching of the sensing system from the overall UAV such that the sensor system remains on the surface/structure while the UAV flies away. ([0075] Upon the release of interface 130, mounting mechanism 120 closes (i.e. the two plates are at a 0 degrees angle between them) and UAV 110 is detached from sensor casing 150 and thus also from target wall 160. UAV 110 can then activate its motors and fly to a location of its next mission. It is to be noted that sensor casing 150 stays attached to the target wall 160. [0076] An example can be of UAV 110 releasing interface 130, activating its motors and flying to a disaster response headquarters. There, UAV 110 may be loaded with another senor casing 150 by connecting interface 130 to another sensor casing 150. UAV 110 can then fly to a new target wall 160 to place another sensor casing 150.)
	It would have been obvious to one of ordinary skill in the art, to modify Koyanagi et al to implement a detachable sensor system as taught by Asmili et al as part of Koyanagi et al’s second frame. The KSR rational being “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”. (I) Koyanagi et al teaches the base device of a surface inspection drone which lands on the surface of the structure and obtains data of it. (II) Asmili et al teaches a sensor deployment drone which includes teachings for its use in building inspection and includes teachings for a detachable, from the UAV, sensor system which remains attached to the surface. (III) Modifying Koyanagi et al to include the detaching sensor system of Asmili et al would be changing the underlying principles/operation of Koyanagi or Asmili and the teachings from Asmili are performing the same function in the modification as they are in the original teachings. As such the combination would not lead to unpredictable or unexpected results to one of ordinary skill in the art, and the combination would result in an improved system which can deploy sensors for long term monitoring of the structure. Both systems make use of a UAV to carry the sensors and are directed to building inspection systems, as such they are analogous art, further the generalized teachings of the sensor structure of Koyanagi are that it can be modified as needed so long as it doesn’t obstruct the rotors and/or wheels, as such the change from a sensor cross bar to the sensor case as described by Asmili wouldn’t be against the spirit of the invention.
Claim(s) 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220041281 A1, “A SYSTEM AND METHOD FOR A SENSOR WALL PLACING UAV”, Asmili et al. and in view of NPL, “Development and Evaluation of Methods of Plane Stress Fracture Analysis”, Verette et al.
	Regarding Claim 20, Asmili et al teaches “A method for measuring a profile of a surface of a structure or object using an unmanned aerial vehicle, the method comprising: (a) coupling a profilometer to an unmanned aerial vehicle”( [0003] “One kind of tasks delegated to UAVs are the placement of sensors, specifically the placement of sensors in hard to reach places. An example of such a task may be the placement of sensors on a wall. The sensors to be placed depend on the task the UAV is taking part in, and may be of varying kinds, such as: cameras, microphones, radars, acoustic sensors, proximity sensors, ultrasonic sensors, seismic sensors or any other type of sensor that can be placed by a UAV. The task can additionally include placing, by the UAV, a communication device to support communication within the mission area” Here the cameras, proximity (distance), ultrasonic sensors are forms of profilometers. While not explicitly stating they measure the surface/are functioning as profilometers, from the background sections (which gives various applications of the overall inventions) includes surface testing/profile measurement [0007] “Mattar, R. A. and Kalai. R., DEVELOPMENT OF A WALL-STICKING DRONE FOR NON-DESTRUCTIVE ULTRASONIC AND CORROSION TESTING. in Drones, 2(1), published on Feb. 24, 2018, discloses a Refineries' structures requiring constant inspection, maintenance of their structural health condition, and safety of the users; however, accessing these structures is getting more and more difficult due to their enormous height and size. In order to deal with this problem, many researchers have developed several robots for wall crawling, yet there is no guaranteed solution. One of the critical reasons why existing wall-crawling robots have not been available in the field is the risk of accidental fall due to operational failure from the harsh environment, like strong wind and the surface's unpredictable condition. Therefore, we attempted to develop a wall-sticking aerial robot platform that can approach any place of the structure by flying and sticking to the target place. The robot is equipped with electro-magnetic hold mount elements to stick the sensor probe on the surface of the structure.”);” (b) flying the unmanned aerial vehicle to a location where the profilometer is within measurement range of an area on the surface of the structure or object;””( [0067] “The trigger to the performance of the maneuver can be fully autonomous, based on readings of proximity sensors, touch sensors and/or accelerometers of UAV 110. The readings of these sensors can be utilized to monitor an occurrence of a maneuver trigger (e.g. that UAV 110 has made contact with target wall 160), as further detailed herein, inter alia with respect to FIG. 4. Alternatively. UAV 110 can be remotely piloted and the trigger to preform the maneuver can be controlled by human controllers from afar, or UAV 110 can have partial autonomous capabilities, requiring human intervention in some aspects of triggering of the maneuver.” Here teaches moving/sensing of contact with the surface/wall (sensor caseing/profilometer is within sensing range);” (c) acquiring surface profile data from the area on the surface using the profilometer;”( [0007] “Mattar, R. A. and Kalai. R., DEVELOPMENT OF A WALL-STICKING DRONE FOR NON-DESTRUCTIVE ULTRASONIC AND CORROSION TESTING. in Drones, 2(1), published on Feb. 24, 2018, discloses a Refineries' structures requiring constant inspection, maintenance of their structural health condition, and safety of the users; however, accessing these structures is getting more and more difficult due to their enormous height and size. In order to deal with this problem, many researchers have developed several robots for wall crawling, yet there is no guaranteed solution. One of the critical reasons why existing wall-crawling robots have not been available in the field is the risk of accidental fall due to operational failure from the harsh environment, like strong wind and the surface's unpredictable condition. Therefore, we attempted to develop a wall-sticking aerial robot platform that can approach any place of the structure by flying and sticking to the target place. The robot is equipped with electro-magnetic hold mount elements to stick the sensor probe on the surface of the structure.” Here the background section teaches surface/building inspection (surface profiling) as an application/use of the sensor deployment system/overall invention)
	It would have been obvious to one of ordinary skill in the art to modify Asmili et al to implement anomaly (crack, etc) size detection and calculation to determine the length (dimension) of the crack in order to determine the strength of the corresponding surface/structure which the crack is on, using the method(s) taught in Verette et al. The KSR rational being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. Asmili et al teaches a structural inspection UAV, however it doesn’t provide particular details on how the obtained surface sensor data is analyzed. Verette teaches the analysis of surface features/anomalies (cracks) to determine the remaining strength of the surface/part in order to predict failure of the structure/surface. Implementing the analysis techniques of Verette onto Asmili et al would be changing the underlying principles or functions of either references. The analysis of anomaly size to relate to part strength/time to failure is a well established and known in maintenance and engineering. The resulting modified Asmili would teach all steps of claim 20.
	Regarding Claim 22, Asmili et al teaches “The method as recited in claim 20, further comprising: (f) adhering the profilometer to the surface of the structure or object; and de-coupling the profilometer from the unmanned aerial vehicle performed subsequent to step (b) and prior to step (c).”( [0074] “According to the presently disclosed subject matter, upon assuming the placement, UAV 110 can use interface 130 to release sensor casing 150. In some cases, interface 130 can detachably attach the sensor casing 150 to the mounting mechanism 120. In these cases, the attachment or detachment of the sensor casing 150 from the mounting mechanism 120 can be controlled by UAV 110, for example by giving a command to a servo to release interface 130, thereby detaching sensor casing 150 from the mounting mechanism 120.” And [0075] Upon the release of interface 130, mounting mechanism 120 closes (i.e. the two plates are at a 0 degrees angle between them) and UAV 110 is detached from sensor casing 150 and thus also from target wall 160. UAV 110 can then activate its motors and fly to a location of its next mission. It is to be noted that sensor casing 150 stays attached to the target wall 160.” Here teaches that in some embodiments/based on the mission requirements the sensor case detaches and scans as the vehicle flies away, i.e. detaching and scanning after landing/touching the surface and then detaching and flying away as/before the sensor records data);

    PNG
    media_image4.png
    433
    677
    media_image4.png
    Greyscale

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al as applied to claim 1 and further in view of NPL, “An Integrated Vision Touch-Probe System for Dimensional Inspection Tasks”, Tsai et al.
	Regarding Claim 6, Koyanagi teaches a laser range finder, but it doesn’t teach a contact displacement sensor. 
	Tsai et al is a surface inspection probe paper, which includes general teachings as to the state of the art/use of probes for surface inspection. Tsai et al includes teachings for the use of a touch displacement probe for measuring the profile of a surface. Tsai et al teaches on page 5, “A touch probe is a contact sensor. The information it extracts is of a local nature; the data apply only to the specific point touched. Since information is read one point at a time, data acquisition is very slow. The bandwidth of touch probe data is very low which makes it unsuitable for rapid high density data acquisition. Touch probes are also quite crash-prone. Nevertheless, they are highly accurate measuring sensors, and there is very little noise associated with their data [3]. Touch probes are best suited for measuring simple geometric features. Within the constraints of their range of motion, they are not affected by viewpoint or lighting considerations.” Here teaches that the use of touch probes from surface profiles is a known method/instrument. Page 9 explicitly teaches that the touch probe is a displacement probe (“The role of the sensory processing system is to monitor and analyze information from multiple sources in order to recognize objects, detect events, and filter and integrate information. Sensory processing is also hierarchically decomposed into levels which define the scope of the operations at each level (Figure 2). Processing at the lowest level is limited to gathering raw information (readings) from each sensor, filtering the information, and when applicable, enhancing it. In a vision system, one or more cameras acts as the sensing agent. Level 1 Vision processing reads adigitized image frame from the camera and performs filtering and/or enhancement in order toimprove the image quality [1]. The analog touch probe reads accurate three dimensional displacement of the probe tip in the probe coordinate system. The information extracted from a touch probe at Level 1 processing consists of continuous values of probe deflection. These readings are filtered before they are made available to the arm hierarchy. As shown in Figure 2, input to the Probe hierarchy can be read from multiple probes. In our application, a single analog touch probe supplies input.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Koyanagi et al to implement a touch displacement probe as taught by Tsai et al. While Koyanangi et al contains detail teachings towards an i-beam inspection in which such a system would work, it also contains generalized teachings for any sort of surface, which would include flat surfaces in which the wheels are in contact with the same surface as is being scanned.([0008] “The iron portion of the structure is characterized in that it is any one of the steel plate on the lower surface of the structure, H-shaped steel, box-type steel, steel girder, iron portion of bridge pier, and tunnel inner iron portion”). One of ordinary skill in the art would be motivated to implement a touch displacement sensor as opposed to a non-contact sensor/vision based sensor as taught is that touch based sensors function reliability/with a high level of precision without being affected by lighting conditions, including low-light conditions, such as those which would be found under bridges/buildings. This motivation/benefit is taught on page 5 of Tsai. (Nevertheless, they are highly accurate measuring sensors, and there is very little noise associated with their data [3]. Touch probes are best suited for measuring simple geometric features. Within the constraints of their range of motion, they are not affected by viewpoint or lighting considerations)
Allowable Subject Matter
Claims 8-12 are allowed.
Claims 2-3, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 2, 8, and 14; these claims recite elements detailing the crossing sliding bridges with sensor supported at the crossing of the two bridges. No prior art was found to teach/render obvious this specific sensor frame configuration. While sliding bridges where found in sensor frames/supports they didn’t cross in the way as claimed to support the sensor, for example a X-axis sliding bridge which has a carriage/support for the Y-Axis bridge on it, the Y-Axis bridge sliding up and down the X-Axis bridge and a sensor which has a movable carriage on the Y-Axis bridge which can slide back and forth.
	Claims 2-3, 15-16 all further depend on claims 2, 8 and 14 respectively as such they contain the same allowable subject matter/elements.
	Some close prior art to this sliding bridges structures is CN 101140227 A and CN 106864797 A.
	However they vary from the applicant’s invention in that CN 106864797 A teaches a 3D printer system in which the cross bars are used to move the printer plate/surface. Achieving motion/effect similar to applicants moving of the sensor; however this is a different field of use/purpose and it isn’t a sensor head being moved as such 103 combination to use the printing plate movement system of CN 106864797 A to instead move a sensor head on a UAV system/surface inspector would require Hindsight/reconstruction bias. CN 101140227 A teaches crossed beams which support a sensor and move to change the position of the sensor, however these beams and sensor are restricted to move the sensor along a single axis and are 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 106864797 A, CN 101140227 A; US 20050145033 A1; WO2002039057 A1; WO 2012013878 A1; US 20120060609 A1; US 20130024067 A1; US 20130261876 A1; CN 103477185 A; US 20150226369 A1; US 20150377839 A1; US 20160096637 A1; US 20170113799 A1; KR 20170051271 A; CN 106864797 A; JP 2017124691 A; JP 2017124689 A; US 20170269592 A1; DE 102016214655 A1; US 20180067484 A1; US 20180120196 A1; US 20180129211 A1; JP 2018179819 A; US 20180361571 A1; WO 2019017430 A1; US 20190049574 A1; US 20190094149 A1; US 10252800 B1; US 20190127052 A1; US 20200166938 A1; US 20200207488 A1; US 20200377233 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661